1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   BOBBY ANTONIO ROMERO and
 3   ROSARIO ROMERO, individually
 4   and as next friends of ROBERT
 5   JOSHUA ROMERO, a minor child,

 6        Plaintiffs-Appellants,

 7 v.                                                No. 29,304

 8   PB & J FAMILY SERVICES, INC.,
 9   a New Mexico corporation, and
10   ANGIE VACHIO, individually and as
11   executive director of PB & J Family
12   Services, Inc.,

13        Defendants-Appellees.

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Richard J. Knowles, District Judge

16 Acton Law Office, PC
17 Gregory M. Acton
18 Albuquerque, NM

19 for Appellants

20 Civerolo, Gralow, Hill & Curtis, P.A.
21 Lisa Entress Pullen
22 Albuquerque, NM

23 for Appellees
1                           MEMORANDUM OPINION

2 KENNEDY, Judge.

3       Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed and the time for doing so has expired.

6       DISMISSED.

7       IT IS SO ORDERED.



8                                        __________________________________
9                                        RODERICK T. KENNEDY, Judge



10 WE CONCUR:



11 _____________________________
12 CYNTHIA A. FRY, Chief Judge



13 _____________________________
14 TIMOTHY L. GARCIA, Judge




                                           2